DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 03/22/2021. Claims 2 and 15 have been cancelled. Claims 1, 5, 9, 12, 14, 18-20, 22-24, 27, 30, and 34 have been amended. Claims 1, 3-14, and 16-38 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-13 are directed to a Method, claims 14-26 are directed to a CRM, and claims 27-38 are directed to a System. Therefore, claims 1-38 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A method for facilitating a transaction utilizing a distributed ledger, the method comprising: 
	storing, by a processor of a node of a money transfer network, user data corresponding to a first set of users in a first database, 
		wherein the user data stored in the first database includes personally 			identifiable information corresponding to the first set of users, 
		wherein each user of the first set of users corresponds to a first 				geographic region, 
		wherein a second node of the money transfer network located in a 
		second geographic region that is different from the first geographic 			region, 
		wherein the second node stores user data corresponding to a second 
		set of users in a second database, 
		wherein the user data corresponding to the second set of users 
		includes personally identifiable information corresponding to the 
		second set of users, and 
		wherein each user of the second set of users corresponds to the 
		second geographic region; 

	receiving, by the processor, a request to initiate a transaction between a sending party and a receiving party via the money transfer network, 
		wherein the node of the money transfer network is associated with a 			first geographic region, and 
		wherein the sending party corresponds to the first set of users; 

	determining, by the processor, whether the receiving party is a local or remote user with respect to the first geographic region; 
	in response to a determination that the receiving party is a remote user with respect to the first geographic region: 
		transmitting, by the processor, information associated with the 
	receiving party to a the second node of the money transfer network, the 	second node corresponding to a local node with respect to a location of the 	receiving party; and 
		receiving, by the processor, a tokenized identity corresponding to the receiving party from the second node; 

	generating, by the processor, a money transfer transaction based on the request, 
		wherein the money transfer transaction comprises a tokenized 				identity of the sending party, the tokenized identity of the receiving 			party, and 
		a send amount corresponding to an amount of funds to be provided to 		the receiving party in connection with the money transfer 				transaction; 

	initiating, by the processor, one or more validation processes to validate the money 101663747.1-2-Application No. 16/268,467Docket No.: MNGM.P0087US/100 1052156 Reply to Office Action of December 22, 2020transfer transaction; and 
	in response to successful validation of the money transfer transaction by the one or more validation processes: 
		recording, by the processor, at least a portion of the money transfer transaction at a distributed ledger maintained by the node of the money transfer network, 
		wherein the distributed ledger is configured to store transaction records that include tokenized sending party identity information and the tokenized receiving party identity information such that the sending party and the receiving party are identified as parties to money transfer transactions without storing personally identifiable information at the distributed ledger; and 

	transmitting, by the processor, an authorization to distribute the send amount to the receiving party to the second node of the money transfer network.

	The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably considered with the grouping of abstract ideas, namely ‘certain methods of organizing human activity’. 
	For example, the disclosure establishes the context of a conducting a transfer of currency based on geographic location, verification of both parties and saving it to a distributed ledger.   Therefore, the claim limitations appear to recite an abstract idea, as highlighted above, is consistent with the initiating, determining, generating, receiving, and transmitting aspects of ‘certain methods of organizing human activity’.
The invention recites a method that allows two entities to transfer funds using a money transfer network. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract idea. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 14 and 27 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, database, token, graphical user interface, rules  are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	Nothing in the specification shows that what is described in claim 1 (method), a claim 14 (CRM) and claim 15 (system) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". 
	Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea. The claims appear to be directed to an abstract idea. Therefore, the analysis proceeds to Step 2B.
Independent Claims 14 and 27 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 14 and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘initiating, determining, generating, receiving, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘processor’ could be interpreted as an individual processing instructions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Independent Claims 14 and 27 recite similar features in system form, and therefore will be considered under the same rationale. 

Dependent claim analysis:
	Dependent claims 3, 16, and 28 further recite “initiating the one or more validation processes to validate the money transfer transaction comprises executing, by the processor, one or more rules engines against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria.” This limitation merely describes instructions used to carry out the abstract idea as well as the data collected and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 16, and 28 are patent ineligible. 
	Dependent claims 4, 17, and 29 further recite “the one or more rules engines comprises at least one of an aggregation rules engine and an interdiction rules engine, wherein the 
	Dependent claims 5, 18, and 30 further recite “initiating the one or more validation processes to validate the money transfer transaction comprises: transmitting, by the processor, transaction data to the remote node; and receiving, by the processor, information indicative of whether the transaction data satisfies one or more regulatory requirements associated with a geographic region corresponding to the remote node.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 18, and 30 are patent ineligible. 
	Dependent claims 6, 19, and 31 further recite “initiating the one or more validation processes to validate the money transfer transaction comprises: transmitting, by the processor, transaction data associated with the money transfer transaction to a notary node configured to validate at least a portion of the transaction data; and receiving, by the processor, validation information from the notary node, wherein the validation information indicates an outcome of the validation performed by the notary node.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above 
	Dependent claims 7, 20, and 32 further recite “transmitting, by the processor, transaction data representative of the money transfer transaction to an observer node of the money transfer network.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7, 20, and 32 are patent ineligible. 
	Dependent claims 8, 21, and 33 further recite “the observer node is located in the first geographic region.” This limitation merely describes where the third party that carries out the abstract idea is located and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8, 21, and 33 are patent ineligible. 
	Dependent claims 9, 22, and 33 further recite “the observer node is located in a third geographic region that is different from the first geographic region and a second geographic region corresponding to the location of the remote node.” This limitation merely describes where the third party that carries out the abstract idea is located and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9, 22, and 33 are patent ineligible. 
	Dependent claims 10, 23, and 34 further recite “receiving, by the processor, an audit request, wherein the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network; and generating, by the processor, one or more audit reports in response to the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the 
	Dependent claims 11, 24, and 36 further recite “storing, by the processor, the one or more audit reports in an audit log database.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 11, 24, and 35 are patent ineligible. 
	Dependent claims 12, 25, and 37 further recite “displaying historical transaction data at a graphical user interface, wherein the historical transaction data comprises information that identifies: one or more geographic regions served by the money transfer network, transaction amount data corresponding to each of the one or more geographic regions, transaction summary information associated with a status of transactions executed in the one or more geographic regions, and a log of transactions executed in the one or more geographic regions, wherein the transaction amount data indicates an amount of funds transferred into each of the one or more geographic regions over at least one period of time and an amount of funds transferred from each of the one or more geographic regions over the at least one period of time, wherein the transaction summary information indicates metrics representative of successful transactions and failed transactions within the one or more geographic regions, and wherein the log of transactions provides a list of the transactions executed in the one or more geographic regions.” This limitation merely describes instructions used to carry out the abstract idea as well as a list of data used and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 12, 25, and 35 are patent ineligible. 

	Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-38 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459

U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4, 6-9, 14-17, 19-22, 27-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey, et al (US20200111066) “Anstey”, Murphy (US20200005295) and in further view of Haik et al (US20140024354) “Haik”

Regarding claim 1, Anstey teaches: A method for facilitating a transaction utilizing a distributed ledger, the method comprising: 
	storing, by a processor of a node (e.g. Server 1000) of a money transfer network (e.g. System 800), user data corresponding to a first set of users (e.g. Fig. 1, items A and B) in a first database (e.g. one of the GeopIP2™ and GeoLite2™ Country databases), (Fig. 8, [0022] The server, which may be referred to as a "central server" because it communicates with each of the geographically distributed listener nodes, compiles timing and peer information for recent cryptocurrency transactions received from the listener nodes. [0081] FIG. 12 depicts, in flowchart form, operation 1200 of the central server 1000, executing software 1006 (FIG. 9), for approximating a geographic origin of a particular transaction, based on the reports sent by the various listener nodes in operation 1114 of FIG. 11. The triggering event for operation 1200 may for example be a query regarding a specific transaction, which in this example is transaction Txnl. The query may for example be automatically initiated by a software process or manually initiated by a user interacting 
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that ‘user’ implies multiple users conducting transactions as a single user cannot conduct a transaction individually.
	wherein the user data stored in the first database includes [personally identifiable] information corresponding to the first set of users, ([0057] Initially, listener node Z receives a Bitcoin P2P connection request from a prospective peer that is not a listener node, namely Bitcoin node B of FIG. 5 (operation 206, FIG. 2). The request may arise during the normal course of operation of Bitcoin node B, as a standard function of Bitcoin' s gossip protocol, and is represented as a dashed arrow 502 in FIG. 5 . The listener node Z checks whether the prospective peer is in the same geographic area as itself (operation 208, FIG. 2). Node Z may for example do this by comparing the IP address of the requesting node with its own IP address, possibly in conjunction with a IP Country database that maps IP addresses to geographic regions (e.g. one of the GeopIP2™ and GeoLite2™ Country databases).
	wherein each user of the first set of users corresponds to a first geographic region (e.g. listener node Z’s geographic region), ([0057] The listener node Z checks whether the prospective peer is in the same geographic area as itself (operation 208, FIG. 2). Node Z may for example do this by comparing the IP address of the requesting node with its own IP address, possibly in conjunction with a IP Country database that maps IP addresses to geographic regions (e.g. one of the GeopIP2™ and GeoLite2™ Country databases).
	wherein a second node (e.g. listener node G) of the money transfer network located in a second geographic region  (e.g. listener node G’s geographic region), that is different from the first geographic region, (Fig. 7, [0044] FIG. 2 depicts operation 200 of a single listener node 100 for connecting with the Bitcoin network and for maintaining the connection. It will be appreciated that the operation 200 depicted in FIG. 2 is performed not only by node Z, as described below, but by each listener node 100 forming part of the Bitcoin network (i.e. also nodes G and F of FIG. 7, described below).
	wherein the second node stores user data corresponding to a second set of users (e.g. Fig. 1, items C and D) in a second database (e.g. one of the GeopIP2™ and GeoLite2™ Country databases).
	wherein the user data corresponding to the second set of users includes [personally identifiable] information corresponding to the second set of users, and (Fig. 7, [0044] FIG. 2 depicts operation 200 of a single listener node 100 for connecting with the Bitcoin network and for maintaining the connection. It will be appreciated that the operation 200 depicted in FIG. 2 is performed not only by node Z, as described below, but by each listener node 100 forming part of the Bitcoin network (i.e. also nodes G and F of FIG. 7, described below).
	wherein each user of the second set of users  (e.g. Fig. 1, items C and D) corresponds to the second geographic region (e.g. node G); (Fig. 7, [0044] FIG. 2 depicts operation 200 of a single listener node 100 for connecting with the Bitcoin network and for maintaining the connection. It will be appreciated that the operation 200 depicted in FIG. 2 is performed not only by node Z, as described below, but by each listener node 100 forming part of the Bitcoin network (i.e. also nodes G and F of FIG. 7, described below).
	receiving, by the processor, a request to initiate a transaction between a sending party and a receiving party via the money transfer network, wherein the node of the money transfer network is associated with a first geographic region, and wherein the sending party corresponds to the first set of users ([0087] The 
	Examiner notes that the phrase “the node of the money transfer network is associated with a first geographic region” is non-functional descriptive material as it only describes, at least in part, the basis for the association, however, the basis for the association is not used to perform any of the recited method steps (i.e. receiving). The importance of the ‘geographic’ region is not recited in the claim limitations. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determining, by the processor, whether the receiving party is a local or remote user with respect to the first geographic region ("The listener node Z checks whether the prospective peer is in the same geographic area as itself (operation 208, FIG. 2). Node Z may for example do this by comparing the IP address of the requesting node with its own IP address, possibly in conjunction with a IP Country database that maps IP addresses to geographic regions (e.g. one of the GeoplP2L and GeoLite2L Country databases)," para [0057])
	in response to a determination that the receiving party is a remote user with respect to the first geographic region; ([0006] …and a processor operable to cause the cryptocurrency node to: receive, from at least one peer of the cryptocurrency node within the P2P mesh network of cryptocurrency nodes, at least one indication of the cryptocurrency transaction conveyed using a gossip protocol; record a time, using the system clock, at which the 
	transmitting, by the processor, information associated with the receiving party to a the second node of the money transfer network, the second node corresponding to a local node with respect to a location of the receiving party; and ([0037] This allows the listener node 100 to autonomously and authoritatively verify any Bitcoin transaction without external reference, serving blocks and transactions as peers may ask for them. However, alternative embodiments of listener nodes may be lightweight Bitcoin nodes that do not store the full blockchain);
	Examiner notes that the phrase “the remote node corresponding to a local node with respect to a location associated with the receiving party” is non-functional descriptive material as it only describes, at least in part, the basis for the association, however, the basis for the association is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	initiating, by the processor, one or more validation processes to validate the money transfer transaction; and ([0037] This allows the listener node 100 to autonomously and authoritatively verify any Bitcoin transaction without external reference, serving blocks and transactions as peers may ask for them. However, alternative embodiments of listener nodes may be lightweight Bitcoin nodes that do not store the full blockchain);
	in response to successful validation of the money transfer transaction by the one or more validation processes: 
	 
	transmitting, by the processor, an authorization to distribute the send amount to the receiving party to another node of the money transfer network ("and a processor operable to cause the cryptocurrency node to: receive, from at least one peer of the cryptocurrency node within the P2P mesh network of cryptocurrency nodes, at least one indication of the cryptocurrency transaction conveyed using a gossip protocol; record a time, using the system clock, at which the first indication of the cryptocurrency transaction was received at the cryptocurrency node; and record a unique identifier of the peer from which the first indication of the cryptocurrency transaction was received at the cryptocurrency node," para [006]).
Anstey does not explicitly teach ‘tokenizing’, however, Murphy from a same or analogous art, teaches at least ‘tokenizing’:
receiving, by the processor, a tokenized identity corresponding to the receiving party from the second node; ([0158] A user may in providing the required financial information manually created the request for a given FT. Alternatively, a device in automatically providing the required financial information (Fl) may delegate the generation of its financial information to underlying software which could , for example, fetch the Fl from a SecEI or fetch the Fl from a RD. Optionally, the transmitted information is encrypted when transmitted, be in plain text, or be in the form of a tokenized representation of the financial information);
	generating, by the processor, a money transfer transaction based on the request, wherein the money transfer transaction comprises a tokenized identity of the sending party, the tokenized identity of the receiving party, and a send amount corresponding to an amount of funds to be provided to the receiving party in connection with the money transfer transaction; and ("A "Financial Transaction" (FT) as used herein refers to, but is not limited, to a process wherein a currency or something of value is exchanged I forfeited for other currency (e.g. in a CEM) or for goods and/or services (POS 
	Examiner notes that the phrase “a send amount corresponding to an amount of funds to be provided to the receiving party in connection with the money transfer transaction” is non-functional descriptive material as it only describes, at least in part, the basis for the correspondence, however, the basis for the correspondence is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	wherein the distributed ledger (e.g. ledger system) is configured to store transaction records (e.g. TPr) that include tokenized sending party identity information and the tokenized receiving party identity information (e.g. tokenized packet of information) such that the sending party and the receiving party are identified as parties to money transfer transactions without storing personally identifiable information (e.g. compliant with industry protocol) at the distributed ledger; and ([0260] Within embodiments of the invention data or information whether fragmented or non-fragmented may be stored within a ledger-based file-system or records 
	Examiner notes that the portion of the limitation which recites “the distributed ledger is configured to store transaction records”, found in the recording step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. Further, distributed ledger systems inherently store data. Therefore, every prior art that includes distributed ledger systems is configured to store data and reads to the above limitation.
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify ‘money transfer and geographic cryptocurrency transaction system’ of Anstey to include the ‘the support for tokenizing personal data and recording validated 

Anstey does not explicitly teach saving to a distributed ledger maintained by nodes, however, Murphy from a same or analogous art, teaches:
in response to successful validation of the money transfer transaction by the one or more validation processes:  recording, by the processor, at least a portion of the money transfer transaction at a distributed ledger maintained by the node of the money transfer network, and ([0180] …data or information whether fragmented or non-fragmented may be stored within a ledger-based file-system or records);
transmitting, by the processor, an authorization to distribute the send amount to the receiving party to the second node of the money transfer network ([0141] …the process flow 500 represents just one potential process flow with respect to the establishment and authorization of a financial transaction which is completed based upon the association of the authorizing device to a geolocation which aligns with the geolocation of a requesting device and wherein authorization progresses without direct communications between the user's electronic device and the requesting device).
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify ‘money transfer and geographic cryptocurrency transaction system’ of Anstey to include the ‘the support for tokenizing personal data and recording validated transactions’ of Murphy in order to benefit user from systems and methods adapted for tokenizing personal data and recording validated transactions, because such systems and methods allow for validating blockchain-based transactions and protecting sensitive information (para [0096]-[0097].

Neither Anstey nor Murphy explicitly teach ‘personally identifiable information’, however Haik teaches at least ‘personally identifiable information’:
	wherein the user data stored in the first database includes personally identifiable information corresponding to the first set of users, ([0018] The architecture employs a life-log, which can be a personally identifiable information (PII) store where personal location data can be stored and retrieved. As described herein, this is referred to as a network-based real-time update storage service that stores PII data for many users and makes this data accessible by authorized users. This service provides unique user identification and support methods to store and query data from a web service interface). 
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify ‘money transfer and geographic cryptocurrency transaction system’ of Anstey to include the ‘the support for tokenizing personal data, protecting of PII of Haik, and recording validated transactions’ of Murphy in order to benefit user from systems and methods adapted for tokenizing personal data and recording validated transactions, because such systems and methods allow for validating blockchain-based transactions and protecting sensitive information (para [0096]-[0097].
In regards to claims 14 and 27, CRM claim 14 and system claim 27 correspond generally to method claim 1 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Anstey teaches: The method of claim 1, wherein initiating the one or more validation processes to validate the money transfer transaction comprises 
	executing, by the processor, one or more rules engines against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria ("the Bitcoin 
	Examiner notes that the phrase “against transaction data associated with the money transfer transaction to determine whether the transaction data satisfies one or more sets of transaction criteria” is non-functional descriptive material as it only describes, at least in part, the basis for the association, however, the basis for the association is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


Regarding claim 4, Anstey teaches: The method of claim 3, wherein 
	the one or more rules engines comprises at least one of an aggregation rules engine and an interdiction rules engine, wherein (In some embodiments, the Bitcoin transaction data analysis software 1006 may provide a convenient Application Programming Interface (API) for use by, e.g., law enforcement, governments, or Bitcoin users, executing their own software [0087].
	the aggregation rules engine is associated with a first set of transaction criteria associated with aggregation of transactions and (For example, an API call may accept as a parameter a unique cryptocurrency transaction identifier (e.g. a Bitcoin hash) and may provide, as a result, an indication of the approximate geographic origin of a transaction of interest or a score indicative of a degree of risk, akin to a credit score, associated with the approximate geographic origin [0087]).
	the interdiction rules engine is associated with a second set of transaction criteria specifying users that are prohibited from participating in transactions via the money transfer network (The invoker of such an API call may use the result to flag suspect transactions as possibly fraudulent. Alternatively, a cryptocurrency user could possibly use the result of such an API call as a basis for rejecting a future transaction from an associated Bitcoin address or wallet. In this context, "rejecting" a transaction may mean checking a Bitcoin address a priori and not sending any money to it if a score exceeds a threshold. "Rejecting" a transaction may also mean, before accepting any money from a prospective payer, asking for the Bitcoin address that will be used to pay, using the API call to obtain a "degree of risk" score for that address, and decline to accept payment for a score that exceeds a threshold [0087]).

In regards to claims 17 and 29, CRM claim 17 and system claim 29 correspond generally to method claim 4 and recite similar features in method form, and therefore is rejected under the same rationale.

In regards to claim 6, Anstey teaches: The method of claim 1, wherein initiating the one or more validation processes to validate the money transfer transaction comprises: 
	transmitting, by the processor, transaction data associated with the money transfer transaction to a notary node configured to validate at least a portion of the transaction data; and ("By virtue of the gossip protocol that is used in Bitcoin (and other cryptocurrency) networks, a Bitcoin node (whether it is a listener node or otherwise) may receive multiple copies (indications) of the same cryptocurrency transaction from respective peers as the transaction floods the network. If a listener node receives a redundant indication of a transaction (operation 1102, FIG. 11), the check performed in operation 1104 will be evaluated in the negative, and the logging operations 1106 and 1108 will not be performed. This ensures that only the earliest time of receipt and associated sending peer of each unique transaction is logged at each listener node," para (0078]).
	Examiner notes that the portion of the limitation which recites “a notary node configured to validate at least a portion of the transaction data”, found in the transmitting step, is merely a See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner further notes that the phrase “notary node configured to validate at least a portion of the transaction data” is non-functional descriptive material as it only describes, at least in part, the basis for the configuring, however, the basis for the configuring is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	receiving, by the processor, validation information from the notary node, wherein the validation information indicates an outcome of the validation performed by the notary node ("By virtue of the gossip protocol that is used in Bitcoin (and other cryptocurrency) networks, a Bitcoin node (whether it is a listener node or otherwise) may receive multiple copies (indications) of the same cryptocurrency transaction from respective peers as the transaction floods the network. If a listener node receives a redundant indication of a transaction (operation 1102, FIG. 11), the check performed in operation 1104 will be evaluated in the negative, and the logging operations 1106 and 1108 will not be performed. This ensures that only the earliest time of receipt and associated sending peer of each unique transaction is logged at each listener node," para (0078]).
	Examiner further notes that the phrase “the validation information indicates an outcome of the validation performed by the notary node” is non-functional descriptive material as it only 
In regards to claims 19 and 31, CRM claim 19 and system claim 31 correspond generally to method claim 6 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 7, Anstey teaches: The method of claim 1, further comprising 
	transmitting, by the processor, transaction data representative of the money transfer transaction to an observer node of the money transfer network ("By virtue of the gossip protocol that is used in Bitcoin (and other cryptocurrency) networks, a Bitcoin node (whether it is a listener node or otherwise) may receive multiple copies (indications) of the same cryptocurrency transaction from respective peers as the transaction floods the network. If a listener node receives a redundant indication of a transaction (operation 1102, FIG. 11), the check performed in operation 1104 will be evaluated in the negative, and the logging operations 1106 and 1108 will not be performed. This ensures that only the earliest time of receipt and associated sending peer of each unique transaction is logged at each listener node," para (0078]).
In regards to claims 20 and 32, CRM claim 20 and system claim 32 correspond generally to method claim 7 and recite similar features in method form, and therefore is rejected under the same rationale.


In regards to claim 8, Anstey teaches: The method of claim 7, wherein 
	the observer node is located in the first geographic region ("The listener node Z checks whether the prospective peer is in the same geographic area as itself (operation 208, FIG. 2). Node Z may for example do this by comparing the IP address of the requesting node with its own IP address, possibly in conjunction with an IP Country database that maps IP addresses to geographic regions (e.g. one of the GeoplP2. and GeoLite2. Country databases)," para [0057]).
In regards to claims 21 and 33, CRM claim 21 and system claim 33 correspond generally to method claim 8 and recite similar features in method form, and therefore is rejected under the same rationale.

In regards to claim 9, Anstey teaches: The method of claim 7, wherein 
	the observer node is located in a third geographic region that is different from the first geographic region and the second geographic region corresponding to the location of the second node (" In the present example, it is assumed that time it is earlier than time 12 and time t2 is earlier than time t3. In other words, the timestamps indicate that listener nodes F, G and Z, located in Somalia, England, and the USA respectively, were apprised of Bitcoin transaction Txnl in that order," para (0080]).
In regards to claims 22 and 34, CRM claim 22 and system claim 34 correspond generally to method claim 9 and recite similar features in method form, and therefore is rejected under the same rationale.

Claims 5, 10-13, 18, 23-26, 30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Anstey, et al (US20200111066) “Anstey”, Murphy (US20200005295), Haik et al (US20140024354) “Haik” and in further view of Ovalle (US20180096752).

In regards to claim 5, Anstey teaches: The method of claim 1, wherein initiating the one or more validation processes to validate the money transfer transaction comprises:
	transmitting, by the processor, transaction data to the second node; and (In operation 1202 (FIG. 12), the server 1000 receives, from each listener node Z, G, and F in our example: (a) a timestamp representing a time at which an earliest indication of the Bitcoin transaction Txn1 was received at the listener node [0082]).
	Neither Anstey, Murphy nor Haik explicitly teach ‘the notary node determines whether the transaction data satisfies one or more regulatory requirements associated with a geographic region corresponding to the remote transaction node’, however, Ovalle from a same or analogous art, teaches: 
	receiving, by the processor, information indicative of whether the transaction data satisfies one or more regulatory requirements associated with the second geographic region corresponding to the second node ("The platform enables compliance with regulatory compliance with lottery from different jurisdictions," para (0102]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application, to combine the blockchain transaction systems of Anstey and Murphy , the PII protection of Haik with the support for geographic regulatory requirements of Ovalle, because Anstey, Murphy, Haik and Ovalle are directed to systems and methods for blockchain-based transactions. Furthermore, users benefit from systems and methods adapted for geographic regulatory requirements, because such systems and methods allow for enabling location-based regulatory compliance with blockchain transactions (para [0102]).
In regards to claims 18 and 30, CRM claim 18 and system claim 30 correspond generally to method claim 5 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 10, Neither Anstey, Murphy, nor Haik explicitly teach ‘audit request’ or ‘audit reports’, however, Ovalle from a same or analogous art, teaches:  The method of claim 1, further comprising: 
	receiving, by the processor, an audit request, wherein the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network; and ("The platform enables compliance with regulatory compliance with lottery from different jurisdictions," para [0102J; "In one embodiment the digital ledger is configured to provide a record of a lottery transaction. In one embodiment the digital ledger is configured to provide for auditing of a lottery transaction. In one embodiment the digital ledger is configured to provide a validation of a lottery transaction element. In one embodiment the digital ledger is configured to provide a validation of a lottery transaction element," para (0593])
	Examiner notes that the portion of the limitation which recites “the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner further notes that the phrase “the audit request is configured to verify compliance with one or more regulatory requirements imposed on the money transfer network” is non-functional descriptive material as it only describes, at least in part, the basis for the configuring, however, the basis for the configuring is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the 
	generating, by the processor, one or more audit reports in response to the request ("a lottery services management unit 64 allows the platform to manage lottery games, clients, lottery game providers, devices, pricing and discounts, notifications, reports and the like," para (011 OJ; para (0593]).
	It would have been obvious to one of ordinary skill in the art, prior to the filing date of the instant application, to combine the blockchain transaction systems of Anstey, Murphy, the PII protection of Haik with the support for outputting audit reports of Ovalle, because Anstey, Murphy and Ovalle are directed to systems and methods for blockchain-based transactions. Furthermore, users benefit from systems and methods adapted for outputting audit reports, because such systems and methods allow for providing audit reports based on historical transactions and their regulatory compliance (para (0102J, [011 OJ, [0593]).
In regards to claims 23 and 35, CRM claim 23 and system claim 35 correspond generally to method claim 10 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 11, neither Anstey, Murphy, nor Haik explicitly teach ‘audit reports’, however, Ovalle from a same or analogous art, teaches: The method of claim 10, further comprising 
	storing, by the processor, the one or more audit reports in an audit log database (In one embodiment the digital ledger is configured to provide a record of a lottery transaction [0593]).
	It would have been obvious to one of ordinary skill in the art, prior to the filing date of the instant application, to combine the blockchain transaction systems of Anstey, Murphy and 
In regards to claims 24 and 36, CRM claim 24 and system claim 36 correspond generally to method claim 11 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 12, neither Anstey, Murphy nor Haik explicitly teach ‘audit reports’, however, Ovalle from a same or analogous art, teaches: The method of claim 1, further comprising 
	displaying historical transaction data at a graphical user interface, wherein (A user interface flow for provisioning a service workflow can be a three to four step process (launched all from the same graphical user interface (GUI) screen) where each step collects different information from the end user. The stages and the type of information to be collected at each stage are described below [0449]. According to an example, the input(s) can be request(s), data, executable program(s), etc. For instance, request(s) from the client device can relate to effectuating a computational task, storing/retrieving data, rendering a user interface, and the like via employing one or more resources. Further, the interface component can obtain and/or transmit data over a Network System connection [0526]).
	the historical transaction data comprises information that identifies: one or more geographic regions served by the money transfer network, transaction amount data corresponding to each of the one or more geographic regions, transaction summary information associated with a status of transactions executed in the one or more geographic regions, and a log of transactions executed in the one or more geographic regions, wherein ("The single platform provides functionality that is extensible and can provide territory specific functionality that routes purchasing and finances to the appropriate and segregated and partitioned general ledger/account based the is mostly determined the end lottery participant's current location (determined via GPS and gee-fencing functionality within the platform.)," para (0081]; "a lottery services management unit 64 allows the platform to manage lottery games, clients, lottery game providers, devices, pricing and discounts, notifications, reports and the like," para [0110]).	the transaction amount data indicates an amount of funds transferred into each of the one or more geographic regions over at least one period of time and an amount of funds transferred from each of the one or more geographic regions over the at least one period of time, wherein ("In one embodiment a blockchain database includes two kinds of records: transactions and blocks ... Lottery meta data is specific game and wager related data that may include but is not limited to dates tickets bought, numbers played, draw and ownership information, locational information and or scanned images of a paper ticket...This information can be written directly to the blockchain in a variety of methods including but not limited to: lottery meta data directly to the blockchain (the metadata can be encrypted or plain text or combination of both); lottery meta directly to a side chain with the Merkle root summary posted to the blockchain. As non-limiting examples the blocks hold batches of valid transactions that are hashed and encoded into a Merkle tree. (cost reducing); digital signature of the lottery meta data posted to the blockchain while the Lottery meta data is distributed via non-blockchain technology," para [0601)-(0603])
	the transaction summary information indicates metrics representative of successful transactions and failed transactions within the one or more geographic regions, and wherein (In one embodiment the single platform performs fraud detection. In various embodiments fraud detection can be determined by one or more of: does the dollar value of transactions from a single lottery participant exceed $X per financial account in a 
	the log of transactions provides a list of the transactions executed in the one or more geographic regions ("The single platform provides functionality that is extensible and can provide territory specific functionality that routes purchasing and finances to the appropriate and segregated and partitioned general ledger/account based the is mostly determined the end lottery participant's current location (determined via GPS and gee-fencing functionality within the platform.)," para (0081]; "a lottery services management unit 64 allows the platform to manage lottery games, clients, lottery game providers, devices, pricing and discounts, notifications, reports and the like," para [0110]).
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant application, to combine the blockchain transaction systems of Anstey, Murphy, the PII protection of Haik with the support for graphical reporting of Ovalle, because Anstey, Murphy and Ovalle are directed to systems and methods for blockchain-based transactions. Furthermore, users benefit from systems and methods adapted for graphical reporting, because such systems and methods allow for outputting graphic reports that can filter information by geography and other criteria (para (0081], (0110], (0601)-(0603]).
In regards to claims 25 and 37, CRM claim 25 and system claim 37 correspond generally to method claim 12 and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 13, Anstey teaches: The method of claim 12, wherein 
	the historical transaction data is received from an observer node of the money transfer network, and wherein ("listener node F (FIG. 10) checks whether this is the first time that it has received transaction Txnl (operation 1104, FIG. 11 ). In the present example, the check reveals that node F has indeed received transaction Txnl for the first time. As a result, the time it at which Bitcoin transaction Txnl was received at node F is recorded (operation 1106, FIG. 11 ), i.e. a timestamp is generated. The timestamp may represent the time at which the INV message informing the listener node of that Bitcoin transaction was received. The timestamp may be logged in conjunction with a unique identifier of the relevant Bitcoin transaction (e.g. the Bitcoin transaction hash) and the identity of the sending peer, i.e. the peer from which the Bitcoin transaction was first received at the present listener node," para [0077]).

	Anstey does not explicitly teach the log of transactions, however, Murphy from a same or analogous art, teaches:
	the log of transactions comprises tokenized identity information for each participant to a transaction included in the log of transactions ("Whereas all TPr described within this specification pertain to packets of information, a version of a TPr may also be applied to a tokenized packet of information, to a form of transaction of information; a part of, the majority or entirety of the TPr may be compliant with an industry accepted protocol, industry accepted standard, national standard or international standard. Optionally, some or all segments of a TPr may be the subject to monitoring by a tracking and or chronological log system," para (00184]).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant application, to combine the blockchain transaction systems of Anstey, Murphy, the PII protection of Haik with the support for graphical reporting of Ovalle, because Anstey, Murphy and Ovalle are directed to systems and methods for blockchain-based transactions. 
In regards to claims 26 and 38, CRM claim 26 and system claim 38 correspond generally to method claim 13 and recite similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
	Based on applicant’s arguments and amendments previous claim objections have been withdrawn.
	Applicant argues on page 14-16 of the response that there is an improvement to the abstract idea by adding computer automation to an abstract idea (money transfer and protecting PII) further applicant claims that by claiming the additional elements amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of provisioning (i.e. storing) individualized keys on Identification chips (microchips) used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Applicant argues on pages 17-19 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, “applicant argues that the prior art of record does not teach or suggest ‘that a money transfer network has databases for storing personally identifiable information of different sets of users in different geographic regions separate from a distributed ledger where transaction data is stored” in regards to protecting personally identifiable information.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The
applicant’s arguments are moot as new grounds of rejection have been presented which teach the limitations concerning protecting PII.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Loevenguth, (US 10096006) Mobile agent point of sale; Johnson, (US 20180293554) Electronic funds and receipt transfer system; Vinson, (US 20200250633), Systems and Methods for Providing Distributed Ledger Technology; Rousso (US20090089113), System, Methods and Apparatuses for Importation and Exportation; Nelson (US2013031717893) System and Method for Coordinating Event Participation and Payment].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685